Order entered August 31, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00432-CR
                               No. 05-20-00434-CR

                    EDGAR FABIAN VASQUEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
               Trial Court Cause No. 366-80176-2018 Cts. 1 & 2

                                     ORDER

      Before the Court is appellant’s August 17, 2020 motion to consolidate

appeals 05-20-00432-CR and 05-20-00434-CR or, alternatively, to extend the time

to file appellant’s brief in cause no. 05-20-00434-CR. We GRANT appellant’s

alternative relief and EXTEND the time to file appellant’s brief in both cases until

September 11, 2020.


                                             /s/   LANA MYERS
                                                   JUSTICE